Citation Nr: 0612694	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  06-03 497	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
August 1995 decision of the Board of Veterans' Appeals 
(Board).


REPRESENTATION

Moving party represented by:  Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel






FINDINGS OF FACT

1.  The veteran served on active duty from February 1951 to 
January 1955.

2.  On December 29, 2005, the Board received correspondence 
from the veteran that sought revision of an August 24, 1995, 
Department of Veterans Affairs (VA) decision that denied 
service connection for pulmonary disease claimed as secondary 
to asbestos exposure based on clear and unmistakable error 
(CUE).

3.  A separate decision being issued by the Board (that 
remands a claim for an effective date earlier than November 
27, 1998, for the grant of service connection and a 100 
percent rating for asbestosis and the inextricably 
intertwined issue of whether an August 2005 VA Regional 
Office (RO) decision that denied service connection for 
pulmonary disease claimed as secondary to asbestos exposure 
was clearly and unmistakably erroneous) renders this 
particular docketed appeal moot.


CONCLUSION OF LAW

In the absence of a final decision, the Board has no 
jurisdiction to adjudicate the merits of the motion for 
revision of a decision based on clear and unmistakable error.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE.  38 C.F.R. § 20.1400 (2005).

However, in this case, the Board received a communication 
from the veteran that claimed CUE in an August 1995 decision.  
This case was then docketed at the Board as a motion for 
revision of a Board decision based on CUE under 38 C.F.R. 
§ 20.1400 et seq.  At the time of docketing, the claims 
folder was not yet available to the Board.  However, once the 
claims folder was transferred to the Board from the RO in due 
course, the record indicated that there is no Board decision 
from August 1995.  The decision in question was actually an 
August 1995 RO decision.  Thus, there is no final August 1995 
decision for the Board to review on the basis of CUE.  

Moreover, by separate decision also being issued by the 
Board, the Board is remanding a claim for an effective date 
earlier than November 27, 1998, for the grant of service 
connection and a 100 percent rating for asbestosis and the 
inextricably intertwined issue of whether an August 2005 VA 
Regional Office (RO) decision that denied service connection 
for pulmonary disease claimed as secondary to asbestos 
exposure was clearly and unmistakably erroneous.  That 
separate decision renders this particular docketed appeal 
moot.  Accordingly, the Board does not have jurisdiction to 
adjudicate the merits of the motion and it is dismissed.

The Board would like to clarify for the veteran that this 
docketed appeal is being dismissed only because of procedural 
requirements.  38 C.F.R. § 20.1405(d), (g) (2005).  His 
underlying claim for an effective date earlier than November 
27, 1998, for the grant of service connection and a 100 
percent rating for asbestosis, which includes the claim of 
CUE in an August 1995 RO decision, has yet to be adjudicated 
by the RO and is being remanded to the RO for its initial 
consideration, as required.


ORDER

The motion is dismissed.



	                       
____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs



